DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 19 is directed to a beverage capsule and the elected invention is directed to a cup.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the absence of contact”, “the side walls of the cups” lacks antecedent basis.  Furthermore, it is unclear what “their flange” is referring to.
Regarding claim 9, it is unclear how the outer diameter of the cup around the notches can be substantially larger than the diameter of the opening since the disclosure shows the opening at the flange having the largest diameter from the conical sidewall.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,124,120 to Day.
Regarding claim 1, Day discloses a stackable cup for producing a beverage capsule (intended use), comprising a side wall (A-D, Fig 1), extending between a bottom end and top end, a flange (6) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup, wherein a plurality of deformable stacking notches (20) which outwardly protrude from an outer surface of the side wall, wherein the notches are inwardly deformable from a non-deformed state (Fig 3) to a deformed state (Fig 5) upon introduction of a radially inward force, wherein in non-deformed state, the stacking notches form a surface (A, Fig 1 below) on which subsequent cups may be stacked with their flange in the absence of contact between the side walls of cup since it has the structure as recited and wherein the notches are in the deformed state, substantially flushed with the outer surface of the side wall (Figs 3, 5, col. 3, ll. 66-68, col. 4, ll. 1-10).  In particular, since Day discloses the structure of the cup as recited, then it would be capable of functioning with other cups as recited.
Regarding claim 2, Day further discloses notches adapted to be inwardly deformed (col. 3, ll. 1-5) by an inner wall as recited since it has the structure as recited.
Regarding claim 3, Day further discloses notches having outer surface projects away with respect to outer surface (23) of the side wall in a radially outward direction (Fig 1).
Regarding claim 4, Day further discloses notches (20) having a wedge-like shape and wherein outer surface of the notches is increasing distance from the flange (6) set further away from outer surface (23) of the side wall (Fig 1).
Regarding claim 8, Day further discloses outer diameter of the cup around the notches is substantially constant over the length of the notches (Fig 1).


    PNG
    media_image1.png
    713
    577
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,721,367 to Fletcher in view of US 2006/0249519 to Kavehzad.
Regarding claim 1, Fletcher discloses a stackable cup for producing a beverage capsule (intended use), comprising a side wall (3), extending between a bottom end (2) and top end, a flange (A, Fig 2 below) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup, wherein a plurality of stacking notches (7) which outwardly protrude from an outer surface of the side wall.  Fletcher does not teach the stacking notches inwardly deformable.  Kavehzad discloses a container (10) for beverage, and in particular discloses a protruding notch (55) outwardly protruding from outer surface of the sidewall, the notch being inwardly deformable to a deformed state (Fig 4c) upon introduction of a radially inward force, wherein the notch in deformed state is substantially flush with outer surface of sidewall (Fig 4c).  One of ordinary skill in the art would have found it obvious to make the notches of Fletcher deformable as suggested by Kavehzad in order to facilitate flow of liquid contents of the container (Kavehzad, abstract).  Fletcher further discloses the notches in a non-deformed state having a surface (B) on which subsequent cups may be stacked with their flange absence of contact between the sidewalls of the cups since it has the structure as recited.





    PNG
    media_image2.png
    557
    447
    media_image2.png
    Greyscale


Regarding claim 3, Fletcher further discloses notches having an outer surface project away with respect to outer surface of the side wall in radially outward direction (Fig 1).
Regarding claim 5, Fletcher further discloses each of the notches comprising a step surface (B) which faces away from flange and which is set at an angle with respect to a plane of the flange (Fig 1) and angle may be as recited.

Claim(s) 1, 6-7, 9, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,208,631 to Edwards in view of Day.

Regarding claim 1, Edwards discloses a stackable cup (Fig 1) for producing a beverage capsule (intended use), comprising a side wall (16), extending between a bottom end (14) and top end (18), a flange (20) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup (Figs 1-2), wherein a plurality of stacking notches (22) which outwardly protrude from an outer surface of the side wall.  Edwards does not teach the stacking notches inwardly deformable.  Day discloses a container (Fig 1) and in particular discloses a plurality of stacking notches (20), the notches being inwardly deformable (Figs 3, 5, col. 3, ll. 66-68, col. 4, ll. 1-10).  One of ordinary skill in the art would have found it obvious to also make the notches of Edwards inwardly deformable as suggested by Day in order to facilitate stacking.  Fletcher further discloses the notches in a non-deformed state having a surface (26) on which subsequent cups may be stacked with their flange absence of contact between the sidewalls of the cups since it has the structure as recited.
Regarding claim 6, Edwards further discloses side wall (16) having at least partial frustoconical shape (Fig 1).
Regarding claim 7, Edwards further discloses notches (22) provided at fructoconical portion of the side wall (16) (Fig 1).
Regarding claim 9, as best understood, Edwards does not teach outer diameters having dimensions as recited; however, one of ordinary skill in the art would have found it obvious to change the dimensions of the container such that outer diameter around the notches is substantially larger than opening for controlling dispensing since it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, as best understood, Edwards disclose an outer diameter of the cup around the notches and adjacent capable of being substantially smaller than diameter of an annular recess since it has the structure as recited.
Regarding claim 12, Edwards further discloses notches (22) evenly distributed around circumference of the side wall (16) (Fig 1).
Regarding claim 14, Edwards further discloses three notches (22) evenly distributed around the circumference of the side wall but does not explicitly teach them 120 degrees apart.  However, one of ordinary skill in the art would have found it obvious to optimize the positioning of notches such that they remain evenly distributed around the sidewall but at 120 degrees apart to facilitate stacking since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Edwards further discloses each of the stacking notches (22) having a width in tangential direction, nominal portions of the sidewall in between notches having a width greater than width of notches (Fig 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Day and US 2018/0194545 to Bisio.
Regarding claim 10, the modified Edwards teaches the cup of claim 1 but does not teach an annular recess on the flange.  However, Bisio discloses a cup (1) having annular recess (14) on flange (10) and one of ordinary skill in the art would have found it obvious to incorporate an annular recess to the modified Edwards as suggested by Bisio in order to facilitate sealing.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Kavehzad and US 2018/0178972 to Mondillon et al. (Mondillon).
Regarding claim 13, the modified Fletcher teaches the cup of claim 3 but does not teach each of the notches having two sides having the shape as recited.  However, Mondillon discloses a capsule cup (Fig 1) and in particular discloses stacking notch (6) having two opposite sides (63, 64) having a curved shape and tapering towards nominal portions of the side wall (top and bottom of the side wall).  One of ordinary skill in the art would have found it obvious to change the shape of the Fletcher sides to be curved shape as suggested by Mondillon in order to facilitate stacking.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  
In response to applicant's argument that the cups are stacked with the stacking notches in the non-deformed state and/or notches of a lower cup contact the flange of the upper cup, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Fletcher and Kavehzad does not teach stacking of the can, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that Edwards is incompatible with Day, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, making the Edwards protrusions slightly deformable as suggested by Day would allow the cups to facilitate nesting and stacking since there would be outward pressure applied on the protrusion to contact the rim of the second cup.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735